Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 8, 11, 13-15, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burner DE 4444810A. The translated copy is being used in the rejection of this application.

Regarding claim 1, Burner teach a Method for controlling a DC pump motor (2), preferably a brushed DC motor for pumping lubricant, which is controlled by a pulse-width modulated (See Fig. 1, PWM circuit 16) control signal (See Fig. 1), wherein current parameters (voltage, current) are acquired in an acquisition step (see PWM signal), and a duty cycle (Para. 0026) of the PWM control signal is adapted and/or changed with the aid of the acquired parameters in an adaptation step (Para. 0026…With a supply voltage of 5 V, the duty cycle tv is 100 percent), the acquisition of current parameters comprising at least the acquisition of a current input voltage (Para.0027).

Regarding claim 3, Burner teach the Method according to claim 1, wherein in the adaptation step the duty cycle (D) of the PWM control signal is adapted independently of the input voltage if the input voltage acquired in the acquisition step falls below a lower threshold value (Para.0027). Note: the prior art teach a supply voltage at 15 volts, it is understood that the lower threshold value can be a value from 8V to 15V.

Regarding claim 4, Burner teach the Method according to claim 1, wherein in the adaptation step the duty cycle (tv) of the PWM control signal is adapted, preferably in each operating situation, in such a way that a substantially identical rotational speed (nK) of the direct-current pump motor, which speed is predetermined as constant, is achieved. (Para. 0012-0013, Ln 101-108)

Regarding claim 5, Burner teach the Method according to claim 4, wherein the adaptation of the duty cycle (tv) of the PWM control signal is carried out in order to achieve an at least substantially constant rotational speed without recourse to the measured values of a rotational speed sensor. (Para. 0030….The value of the compensated signal (kS) is preset in such a way that the speed of the motor 2 is kept constant.)

Regarding claim 6, Burner teach the Method according to claim 1, wherein the acquisition step can take place in an event-controlled manner at irregular intervals and/or at cyclic intervals. (See PWM signal at Fig. 1) Note: the examiner is treating the PWM signal as irregular interval



Regarding claim 11, Burner teach the Control unit (12) for controlling a DC pump motor (2), preferably a brushed direct-current motor, wherein the control unit is controlled in particular according to the method according to claim 1 and has the following (Para. 0011)
a DC pump motor which is designed in particular as a brushed DC motor (Para. 0011); 
one or more switching element(s) (item 6); and 
a control module (16) adapted to switch the switching element(s) into a conductive or a non-conductive state; (Para. 0024, Ln 208)
wherein the drive unit (Fig. 1) further comprises parameter acquisition units (8) adapted to acquire current parameters (Para. 0022, Ln 188) and 
wherein the switching element (6) are switched by the control module such that the DC pump motor is controlled by a pulse-width modulated (PWM) control signal (S.sub.PWM) (See output signal from pwm circuit 16) 
wherein a duty cycle (D) of the PWM control signal (S.sub.PWM) is adapted and/or changed on the basis of the detected current parameters (Para. 0026).

Regarding claim 13, Burner teach the Control unit according to claim 11, wherein the PWM control signal (S.sub.PWM) is adapted as a function of one or more parameters acquired by the 

Regarding claim 14, Burner teach the Control unit according to claim 11, which further has no rotational speed sensor or does not interact with any rotational speed sensor. Note: The Prior art teach at Para. 0030, Ln, 258…The value of the compensated signal kS is preset in such a way that the speed of the motor 2 is kept constant. It is the view of the examiner that since the speed is keep constant, the is no sensing of the speed.

Regarding claim 15, Burner teach the Control unit according to claim 11, which further comprises a rotational speed sensor which detects the rotational speed of the DC pump motor, wherein the PWM control signal (S.sub.PWM) is adapted such that an at least substantially constant rotational speed of the DC pump motor is achieved. Note: The Prior art teach at Para. 0030 Ln, 258…The value of the compensated signal kS is preset in such a way that the speed of the motor 2 is kept constant.

Regarding claim 19, Burner teach Method for calibrating a control unit according to claim 11, wherein initial parameters, such as a stored formula for determining the duty cycle (D) of the PWM control signal (S.sub.PWM), and preferably a pump stroke value, are provided by the manufacturer, and wherein the initial parameters are calibrated by means of test measurements in a plurality of calibration steps under specific conditions. (Para. 0024)


applying certain calibration voltages to the control unit; (Para. 0005)
controlling the DC pump motor with the control unit; (Para. 0012)
performing test measurements by determining an actual rotational speed under a predetermined load; (Para. 0008)
comparing the actual rotational speed with a target rotational speed to be reached under the predetermined load; (Para. 0031) and 
adjusting the initial parameters so that the actual rotational speed and the target rotational speed match. (Para. 0012)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Burner DE 4444810A in view of DOI JP 2010236191. The translated copy is being used in the rejection of this application and further in view of DOI JP-2010236191-A

Regarding claim 2, Burner teach the Method according to claim 1, wherein the acquisition of current parameters (voltage) further comprises the acquisition of, but do not teach a motor current of the DC pump motor and/or of an outside temperature. 
However, DOI teach a motor current (Para. 0008…a detection state of a current sensor for detecting a current of a power supply line connected to an armature winding via an electromagnetic switch,) of the DC pump motor and/or of an outside temperature (Para.0004). 
According, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation to the device of Burner as per DOI. The motivation being is to ensure that the motor/pump operate within the prescribe limit and avoid any damage affection the overall operation of the system.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Burner DE 4444810A in view of DOI JP 2010236191 and further in view of Schob US 2003/0103852.

Regarding claim 9, Burner teach the Method according to claim 8, wherein, but do not teach when the method is applied in a pump element for pumping lubricant from a lubricant reservoir, a pumping quantity of the pump element is determined from a pump stroke and the substantially constant rotational speed of the DC pump motor.
However, Schob teach when the method is applied in a pump element for pumping lubricant from a lubricant reservoir, a pumping quantity of the pump element is determined from a pump stroke and the substantially constant rotational speed of the DC pump motor. (Para. 0047) Note: 
According, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation to the device of Burner as per Schob. The motivation being is to ensure that the motor/pump operate within the prescribe limit and avoid any damage affection the overall operation of the system.

Regarding claim 10, Schob teach the Method according to claim 9, wherein a filling level of the lubricant reservoir is determined on the basis of the pumping quantity of the pump element. (Para. 0058)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Burner DE 4444810A in view of Schob US 2003/0103852.

Regarding claim 16, Burner teach the Control unit according to claim 11, but do not teach  wherein the control unit, if the control unit is integrated in a pump element for pumping lubricant from a lubricant reservoir, is adapted to determine a pumping quantity of the pump element on the basis of a pump stroke and the substantially constant rotational speed of the DC pump motor
However, Schob teach wherein the control unit, if the control unit is integrated in a pump element for pumping lubricant from a lubricant reservoir, is adapted to determine a pumping quantity of the pump element on the basis of a pump stroke and the substantially constant rotational speed of the DC pump motor (Para. 0047) Note: the examiner has interpret the pump stroke as to the amount of pressure that is being displaced when the fluid is dispensed.
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Burner DE 4444810A in view of Bristol US 2004/0055363

Regarding claim 18, Burner teach the Pump system comprising the following: 
a pump element (Para, 0006) operated with a DC pump motor (2); the DC pump motor, which is preferably designed as a brushed DC motor (2); 
Burner do not teach but Bristol teach a lubricant reservoir (16) to which the pump element (14) is connected; 
a control unit (Fig. 2), according to claim 11, for controlling the DC pump motor (12); 
a display (86) for displaying a filling level of the lubricant reservoir determined by the control unit. (Para. 0029)
According, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation to the device of Burner as per Bristol. The motivation is to controls the actual speed obtained from sampling the back e.m.f., to a desired speed to control operation of pulse modulation control, thereby extending battery run time to control the speed the fluid is pumped through the system.

Allowable Subject Matter
Claims 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846